Title: From George Washington to Robert Dinwiddie, 20 August 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Alexandria 20th of August 1754

Mr Peyrouney solliciting for leave to attend the Assembly,

hoping to have some allowance made for his loss of Cloaths &ca which he sustaind in common with us all, and being not thoroughly cur’d of his Wounds which has hitherto render’d him unfit for Duty I thought it proper to indulge him in his request, and he now comes for the purpose aforesaid—By him I again take the Liberty of recommending to your Honour the great necessity there is of a regulation in the Soldier’s pay. and that a deduction be made for the Country to furnish them with cloath’s; otherwise, they never will be fit for Service; they are now Naked and can’t get credit even for a Hatt, and are teazing the Officer’s every Day to furnish them with these and other necessarys—Another thing which should be fix’d indisputably, is the Law we are to be guided by; whethe[r] Martial, or Military if the former I must beg the favour of Your Honour to give me some written order’s, & indemnification; otherwise I cannot give my assent (as I am liable for all the proceedings) to any judgement of the Martial Court that touches the Life of a Soldier; tho. at this time, there is absolute necessity for it, as the Soldier’s are deserting constantly, and Yesterday while we were at Church 25 of them collected and were going of in Face of there Officer’s, but were stop’d and Imprison’d, before the Plot came to its full hight. Colo. Innis did not fill up any Commission’s for the Virginia Regiment which has given those that were entitled to promotion some uneasiness; his reason’s were, it wou’d be an unnecessary expence to the Country till there were order’s to recruit, but this I think shou’d not have been consider’d while it is remember’d who small encouragement is shewn them upon every occasion—another motive which I believe served to prevent it, was, his dislike to the tenour of the Commissions, which favourd so much of the Militia: he told me he woud send down another for your Approbation, & Colo. Fairfax has also taken another both of which is greatly preferable to those by which we act. and here I must beg leave to acquaint your Hono⟨r⟩ that the one you sent me is not signed—The Officers are uneasy abt their Pay, and think it hard to be kept out of it so long; they hope your Honour will order, that the dates of their Commission’s be from the vacancy’s that happen’d, of which I have enclos’d a list for information hoping with them your Honour will be kind enough to fill them up yourself and send such Comn as were sent for Presedents.

Mr West Lieutt of Vanbraam’s Company has resign’d his commisn which I herewith send—I also inclose a List of Medecines which the Doctr desires may be procur’d for the use of the Regiment; he sollicits much for a Mate & I believe it necessary as he often has more business than he can well manage, then were a large Detacht sent upon Duty it woud be imprudent to go witht a surgeon: If your Honour shou’d think proper to promote Mr Peyrouney we shall be at a loss for a good Disciplinarian to do Adjutants Duty wch requires a perfect knowledge of all kinds of the Duty. I shoud therefore take it extreamely kind if you woud be pleas’d to confer the Office upon Mr Frazier who I think I can fully answer for let his former conduct be what it will. We have Catchd two Deserter’s which I keep imprison’d till I receive your Honours answer how far the Martial Law may be extended, and it is absolutely necessary that an Example be made of some for warning to other’s, for there is scarce a Night, or oppertunity but what some or other are deserting, and often two three or 4 at a time; we always advertize, & pursue them as quickly as possible, but seldom, to any purpose: the expences attending this will fall heavy upon the Country while this Spirit prevails. I am Your Honours Most Obt & most Hble Servt

Go: Washington


NB I shou’d be extreamely pleas’d if your Honour thought it advisable to send these Commissions by Majr Carlyle or the first Opperty.

